 Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 1 of 9   PageID #: 1


SHOWA LAW OFFICE, LLLC
ANDREW DAISUKE STEWART 7810-0
735 Bishop Street, Suite 318
Honolulu, Hawaii 96813
Tel. (808) 772-9297
Attorney for Plaintiff
CARMEN M. HOPKINS

                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

CARMEN M. HOPKINS,          )  Civil No. 21-186
                            )
                Plaintiff,  )
                            )
         vs.                )
                            )  COMPLAINT; SUMMONS
HAWAIIAN EXPRESS            )
SERVICE, INC.; JOHN DOES )
1-10; JANE DOES 1-10; AND )
DOE CORPORATE ENTITIES )
1-10,                       )
                            )
                Defendants. )
                            )
                           COMPLAINT

      Comes now Plaintiff, CARMEN M. HOPKINS, by and through her

attorney, SHOWA LAW OFFICE, LLLC, and hereby files this Complaint,

and alleges and avers the following causes of action against Defendants

HAWAIIAN EXPRESS SERVICE, INC.; JOHN DOES 1-10; JANE DOES 1-

10; AND DOE CORPORATE ENTITIES 1-10; DOE DEFENDANTS 1 -20;

and    DOE   CORPORATE         ENTITIES     1-20    (hereinafter    collectively

“Defendants”).


                                      1
 Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 2 of 9   PageID #: 2


                               THE PARTIES

     1.    Plaintiff CARMEN M. HOPKINS (“Plaintiff”) is and was at all

times relevant a resident of the State Hawaii and was employed by

Defendant Hawaiian Express Service Inc.

     2.    Defendant HAWAIIAN EXPRESS SERVICE INC. (“Employer” or

the “Company”) is and was at all times relevant, a corporation

incorporated in the State of Hawaii.

      3.   DOE DEFENDANTS 1 – 20 and DOE CORPORATE ENTITIES 1

- 20 (collectively referred to herein as “DOE DEFENDANTS” or “other

presently unidentified Defendants) are sued herein under fictitious names

for the reason that their true names and identities are presently unknown

to Plaintiff except that they are connected in some manner with

Defendants or were the agents, principals, partners, officers, directors,

members, servants, employees, employers, representatives, co-venturers,

associates,    consultants,       vendors,     suppliers,     manufacturers,

subcontractors,    contractors,    sureties,   insurers,    owners,    lessees,

sublessees, lessors, guarantors, assignees, assignors, licensees or

licensors of Defendants or were in some manner presently unknown to

Plaintiff, engaged in the activities alleged herein, or were in some manner

responsible for the injuries and damages to Plaintiff, or conducted some

activity or activities in a negligent or wrongful manner which was a


                                       2
 Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 3 of 9   PageID #: 3


proximate cause of the injuries and damages to Plaintiff, and Plaintiff

prays for leave to certify the true names, identities, capacities, activities,

and responsibilities of DOE DEFENDANTS when the same are

ascertained.

                     JURISDICTIONAL STATEMENT

      7.   This Honorable Court has federal subject matter jurisdiction

over the subject matter of the within action pursuant to 28 U.S.C. Section

1331 as certain claims in the present lawsuit arise out of the Title VII of

the Civil Rights Act of 1964 and the Age Discrimination Act of 1967. This

Honorable Court has supplemental jurisdiction over the remaining state

law claims pursuant to 28 U.S.C. Section 1331.

     8.    The U.S. District Court of Hawai’i is the appropriate venue for

this action inasmuch as the causes of action alleged herein accrued in

the State of Hawai’i.

                        FACTUAL ALLEGATIONS

     9.    Plaintiff began working for Employer on April 29, 2019 as a

Customer Service Representative.

     10. Plaintiff was born in the Philippines and ethnically Filipino.

     11. Plaintiff is currently forty-two (42) years old.

     12. Throughout her employment with Employer, Employer would

frequently not approve overtime when Plaintiff worked in excess of forty


                                      3
 Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 4 of 9   PageID #: 4


hours in a given week, despite approving overtime for other employees,

who were neither Filipino nor forty years of age or older

     13. On or about October 2, 2020, Employer promoted Plaintiff’s

younger co-worker, K.D. to “Supervisor of the Oahu Office”, despite the

fact that Plaintiff was more experienced than K.D. and Plaintiff has a

college degree while K.D. does not.

     14. Prior to K.D.’s promotion, Plaintiff, K.D., and another employee,

L.B. were similarly situated in terms of position, pay, and seniority.

     15. Employer did not inform Plaintiff or L.B. of the job opening for

“Supervisor of the Oahu Office.”

     16. On October 29, 2020, Plaintiff sent Employer’s human

resources department an email stating: “I believe Hawaiian Express

Service discriminated against me based on my age, race, and/or national

origin when I was passed up for promotion. I also feel that I was treated

differently from similarly situated employees in terms of other conditions

of employment, including but not limited to, my work hours and eligibly

for overtime.”

     17. On or about November 4, 2020, Plaintiff filed a charge of

discrimination against Employer with the U.S. Equal Employment

Opportunity Commission, alleging that Employer passed her over for the




                                      4
 Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 5 of 9   PageID #: 5


“Supervisor of the Oahu Office” position because of her age and/or

ethnicity/national origin.

     18. On or about November 16, 2020, Employer terminated

Plaintiff’s employment.

                                  COUNT I

  UNLAWFUL DISCRIMINATION IN VIOLATION OF 42 U.S. CODE §

                      2000E–2 & HRS SECTION 378-2

     19. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.

     20. Employer discriminated against Plaintiff in her terms and

conditions of employment by not approving overtime pay, due to her race,

ethnicity, and/or national origin.

      21. Employer discriminated against Plaintiff in her terms and

conditions of employment by withholding information from Plaintiff

regarding a possible promotion and by promoting another employee who

was less qualified than Plaintiff, due to Plaintiff’s race, ethnicity, and/or

national origin.

     22. As a result of the unlawful discrimination Plaintiff was

subjected to by Employer, Plaintiff has incurred damages in amounts to

be proven at trial.




                                      5
 Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 6 of 9   PageID #: 6


                                  COUNT II

           UNLAWFUL DISCRIMINATION IN VIOLATION OF

                          29 U.S.C. §§621-634

     23. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.

     24. Employer discriminated against Plaintiff in her terms and

conditions of employment by not approving overtime pay, due to her age.

      25. Employer discriminated against Plaintiff in her terms and

conditions of employment by withholding information from Plaintiff

regarding a possible promotion and by promoting another employee who

was less qualified than Plaintiff, due to Plaintiff’s age.

     26. As a result of the unlawful discrimination Plaintiff was

subjected to by Employer, Plaintiff has incurred damages in amounts to

be proven at trial.

                                 COUNT III

    RETALIATION FOR ENGAGING IN PROTECTED ACTIVITY IN

 VIOLATION OF 42 U.S. CODE § 2000E–2 & HRS SECTION 378-2 &

                          29 U.S.C. § 621 et. seq.

     27. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.




                                      6
 Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 7 of 9   PageID #: 7


     28.   Employer terminated Plaintiff on November 16, 2020 because

Plaintiff engaged in a protected activity on October 29, 2020, whereby she

complained to human resources about unlawful discrimination practices.

     29. On or about November 4, 2020, Plaintiff filed a charge of

discrimination against Employer with the U.S. Equal Employment

Opportunity Commission, alleging that Employer passed her over for the

“Supervisor of the Oahu Office” position because of her age and/or

ethnicity/national origin.

     30. As a result of the above-described unlawful retaliation Plaintiff

was subjected to by Employer, Plaintiff incurred damages in amounts to

be proven at trial.

                             PUNITIVE DAMAGES

     31. Plaintiff repeats and realleges and by reference incorporates the

allegations contained in the above paragraphs.

     32. By engaging in the above-described actions, Defendants acted

wantonly or oppressively, or with such malice, as implies a spirit of

mischief or criminal indifference to civil obligations or with that entire

want of care which would raise the presumption of a conscious

indifference to consequences.

     33. As a result of Defendants’ aforementioned conduct, Plaintiff is

entitled to punitive damages in amounts to be proven at trial.


                                      7
 Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 8 of 9   PageID #: 8




                           PRAYER FOR RELIEF

             WHEREFORE, Plaintiff prays that judgment be entered in its

favor against all Defendants as follows:

             A.   For judgment in its favor on each and every count as

alleged against the Defendants claimed herein, and presently unidentified

Defendants, jointly and/or severally, in the type of relief or amount of

damage set forth therein of for such amount as may be proven at trial.

             B.   For special damages against Defendants and presently

unidentified Defendants, and each of them, jointly and severally, in an

amount to be proven at trial, including but not limited to, back pay and

front pay.

             C.   Plaintiff be awarded further special, general, and/or

consequential damages.

             D.   Punitive damages as may be proven at trial.

             E.   Plaintiff be awarded all costs of suit, including reasonable

attorney’s fees and costs, interest, all costs of investigation, and such

other and further relief as the Court deems equitable in the premises.




                                       8
Case 1:21-cv-00186-LEK-KJM Document 1 Filed 04/16/21 Page 9 of 9   PageID #: 9


         DATED:      Honolulu, Hawaii, April 16, 2021.

                                              /s/ Andrew Daisuke Stewart
                                         _________________________________
                                            ANDREW DAISUKE STEWART
                                              SHOWA LAW OFFICE, LLLC
                                                       Attorney for Plaintiff
                                                      CARMEN B. HOPKINS




                                     9
